Citation Nr: 0912755	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  97-31 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
demyelinating disease, to include multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to 
August 1973.  He also served in the Alaska Army National 
Guard until August 1995 when he was transferred to the 
Retired Reserve.

In a June 1996 rating decision, the Anchorage, Alaska 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA) denied entitlement to service 
connection for a demyelinating disease. 

The Veteran subsequently requested to reopen that claim.  In 
May 1997, the RO denied his request to reopen the claim, 
finding that new and material evidence had not been 
submitted.  The Veteran appealed. 

In November 1997, the Veteran testified at a personal hearing 
at the RO. A transcript of that hearing is in the file.

The Board of Veterans' Appeals (Board) remanded the case to 
the RO in October 2000, October 2003, and March 2005. Since 
his initial claim, the Veteran has relocated, and his case is 
now being handled by the Pittsburgh, Pennsylvania RO.

Although the RO appears to have and denied entitlement to 
service connection for a demyelinating disease, to include 
multiple sclerosis, in May 2008 on the merits, the submission 
of new and material evidence to reopen a previously denied 
claim is a jurisdictional prerequisite to reexamination of 
the appellant's claim by the Board. The Board must make this 
jurisdictional determination prior to de novo review of the 
claim. Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 
The Board has characterized the issue accordingly.

This decision addresses only the question of whether the 
evidence submitted is new and material. Because the claim is 
reopened, and development not yet complete, the remainder of 
the appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. Consistent with the instructions 
below, VA will notify the Veteran of any further action that 
is required on his part.


FINDINGS OF FACT

1.  A June 1996 rating decision denied entitlement to service 
connection for a demyelinating disease.

2.  The evidence associated with the claims file since the 
June 1996 rating decision relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a demyelinating disease.


CONCLUSION OF LAW

A June 1996 rating decision, which denied entitlement to 
service connection for a demyelinating disease, is final; the 
evidence received since the June 1996 decision is new and 
material. 38 U.S.C.A. §§ 101(24), 1110, 5103, 5103A, 5108, 
7105 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.156(a), 3.159, 
20.302, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  The 
requirements of the VCAA have been met in this case.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  VA notified the 
appellant in July 2004, April 2004, and March 2006 
correspondence of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  To the extent 
needed to reopen the claim, VA has fulfilled its duty to 
assist the claimant in obtaining identified and available 
evidence needed to substantiate a claim.  VA provided 
adequate notice of how disability ratings and effective dates 
are assigned.  

The appellant was adequately informed of the specific basis 
for the prior denial of his claim, and of the type of 
evidence necessary to reopen the claim. Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

While appellant did not receive full notice prior to the 
rating decision on appeal, after he was provided pertinent 
notice he was afforded a meaningful opportunity to 
participate in the adjudication of the claim.  The claim was 
readjudicated in a May 2008 supplemental statement of the 
case. The claimant was provided the opportunity to present 
pertinent evidence and testimony.  There is no evidence of 
any VA error in notifying or assisting the appellant that 
reasonably affects the fairness of this adjudication, and the 
evidence of record rebuts any suggestion that the appellant 
was prejudiced by VA's timing of the notice.  Hence, the case 
is ready for adjudication.

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-
81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).  

New and material evidence-demyelinating disease 

In a June 1996 rating decision entitlement to service 
connection for a demyelinating disease was denied.  In making 
that determination the RO noted the Veteran's service records 
were negative for any treatment or diagnosis of a 
demyelinating disease during his period of service from 
September 1970 to August 1973; and there was no evidence of a 
compensably disabling demyelinating disease within one year 
of separation from active duty, and no evidence of 
compensably disabling multiple sclerosis within seven years 
of separation from active duty.  The Veteran did not perfect 
an appeal.  Hence, this decision is final.  38 U.S.C.A. 
§ 7105.

The law provides that, if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed.  38 U.S.C.A. § 5108.  Under 
38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam).  The Board is required to 
give consideration to all of the evidence received since the 
June 1996 decision in light of the totality of the record.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the June 1996 rating 
decision consisted of service treatment records, National 
Guard medical records and a March 1996 VA medical examination 
which found the Veteran to be suffering from spastic 
paraparesis, uniform demyelinating neuropathy, motor greater 
than sensory.
No opinion relating the condition to his period of active 
service was offered, nor was a diagnosis of multiple 
sclerosis offered.

The evidence received since the June 1996 decision includes 
extensive copies of active service and National Guard medical 
records which revealed progressive demyelinating neuropathy 
from the early 1990s.  In addition, the records contain, for 
the first time, a diagnosis of multiple sclerosis in an 
August 2004 VA examination.  Finally, following an April 2008 
VA examination, the examiner noted that the Veteran's 
demyelinating condition was most likely caused by or as a 
result of the veteran's periods of military service.

Analysis

The August 2004 and April 2008 VA examiner reports show, or 
at a minimum, suggest that the appellant's demyelinating 
condition was incurred during a period of active service.  In 
addition for the first time the Veteran has been diagnosed 
with multiple sclerosis.  For this reason, the Board finds 
that the evidence received since the June 1996 decision is 
new and material.  Hence, the claim is reopened.

As the August 2004 and April 2008 VA examiners reports 
present a reasonable possibility of changing the prior 
outcome, the Veteran has submitted new and material evidence.  

The claim is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence necessary to reopen a claim of 
entitlement to service connection a demyelinating disease has 
been submitted. 


REMAND

In a March 2009 informal brief, the representative informed 
the Board of pending claims regarding the issues of 
entitlement to service connection for cervical and 
thorocolumbar strains.  It is alleged that the Veteran 
incurred cervical and thorocolumbar strains in September 1982 
during a period of active duty for training.  The 
representative alleges that the pending claims and the claim 
before the Board at this time are inextricably intertwined.  
The representative further argues, in essence, that if 
service connection is granted for a cervical and/or a 
thorocolumbar disorder as a result of an injury in September 
1982 during a period of active duty for training; that period 
of service in which the injury occurred would establish that 
the Veteran was on a period of active duty.  Therefore, if 
service connection is granted for an injury or disease 
sustained in September 1982, that period would be defined by 
status as a period of "active duty," and the law governing 
presumptive service connection becomes applicable to this 
case.

In Biggins v. Derwinski, 1 Vet. App. 474, 476-78 (1991), 
active military service is defined to includes active duty, 
any period of active duty for training during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in line of duty, and any period of 
inactive duty for training during which the individual 
concerned was disabled from an injury incurred or aggravated 
in line of duty which occurred during such training.  38 
U.S.C.A. § 1106; 38 C.F.R. § 3.6(a).  Service connection on a 
presumptive basis is not available where the only service 
performed is active duty for training or inactive duty for 
training. 

In this case if the RO grants entitlement to service 
connection for a cervical and/or a thorocolumbar strain, that 
grant would establish a period of "active duty" in 
September 1982.  VA would then need to determine if a 
demyelinating disease was compensably disabling within the 
one year of separation in September 1982, and whether 
multiple sclerosis was compensably disabling within the seven 
year presumptive period from September 1982.

Accordingly, the case is REMANDED for the following action:

1. The RO is to adjudicate the claims of 
entitlement to service connection for a 
thorocolumbar strain and a cervical 
strain based on an alleged injury 
sustained in September 1982.  

2. If and only if the RO grants service 
connection for either a thorocolumbar 
and/or a cervical disorder, then the RO 
should forward the Veteran's claims 
folder, to include a copy of this remand, 
and any newly submitted medical records, 
if any, to a board certified neurologist 
who is to determine: 

a.  Whether it is at least as likely 
as not that a demyelinating disorder 
to include multiple sclerosis had 
its onset during service from 
September 1970 to August 1973, or 
any other period of "active 
service," established by the RO. 

b.  Whether a demyelinating disorder 
was manifested to a compensable 
degree within one year of the 
Veteran's discharge from service in 
August 1973; or within one year of 
the Veteran's discharge from any 
other period of "active service," 
established by the RO.

c.  Whether multiple sclerosis was 
manifested to a compensable degree 
within seven years of the Veteran's 
discharge from service in August 
1973; or within seven years of the 
Veteran's discharge from any other 
period of "active service," 
established by the RO.

In formulating the opinion, the examiner 
is to consider and comment as 
appropriately on all pertinent records 
associated with the claims file, 
including the Veteran's active service 
medical records, National Guard medical 
records, private medical records, and 
prior VA examinations. The examiner 
should also review the August 2004 VA 
neurological examination which reflected 
findings consistent with a demyelinating 
disorder suggestive of 
adrenoleukodystrophy/ 
adrenomyeloneuropathy and multiple 
sclerosis; and the April 2008 examination 
in which the examiner addressed the 
Veteran's demyelinating disorder without 
offering his own diagnosis.

Please identify all objective signs of 
motor or sensory abnormality that support 
the diagnoses. All necessary tests 
including Magnetic Resonance Imaging 
(MRI) should be accomplished in 
establishing the Veteran's diagnoses.  

The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a conclusion as it is to find against it.

3. The RO is to advise the Veteran that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim. 38 
C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination. It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4. Thereafter, the RO should readjudicate 
the issue on appeal. If any benefit 
sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond. Thereafter, the case should 
be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


